Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-15, filed07/21/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) in view of Sasaki (US PG Pub 2012/0091573).
As to independent claim 1, Kitazawa teaches an electric motor comprising: a rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power); a plurality of heat dissipation members (25 and 26); and a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed board (33), and a resin (3) and the plurality of heat dissipation members (25 and 26), wherein the stator (see figure 1) and the printed board (33) are united with the resin (3) as shown in figure 1.  

    PNG
    media_image1.png
    556
    427
    media_image1.png
    Greyscale

However, Kitazawa teaches the claimed limitation as discussed above except each of the plurality of heat dissipation is fixing and engaged with the resin.
Sasaki teaches heat dissipation (16) is engaged (see annotation figure 4) with the resin (8) as shown in figure 4, for the advantageous benefit of securing the creepage distance and clearance (insulation distance) and makes sure the bonding of the transfer molding resin and the heat dissipating fin.

    PNG
    media_image2.png
    646
    353
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by using each of the plurality of heat dissipation is engaged with the resin, as taught by Sasaki , to secure the creepage distance and clearance (insulation distance) and makes sure the bonding of the transfer molding resin 8 and the heat dissipating fin.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) in view of Pal (Us PG Pub 2016/0149472).
	As to independent claim 1, Kitazawa teaches an electric motor comprising: a rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power); a plurality of heat dissipation members (25 and 26); and a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed board (33), and a resin (3) and the plurality of heat dissipation members (25 and 26), wherein the stator (see figure 1) and the printed board (33) are united with the resin (3) as shown in figure 1.  

    PNG
    media_image1.png
    556
    427
    media_image1.png
    Greyscale

However, Kitazawa teaches the claimed limitation as discussed above except each of the plurality of heat dissipation is fixing and engaged with the resin.
Pal teaches heat dissipation (100) is engaged (inherent when the resin 28 encapsulates at least barb portion of the anchors 106, see paragraph [0027]) with the resin (28) as shown in figure 4, for the advantageous benefit of enhancing heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by using each of the plurality of heat dissipation is engaged with the resin, as taught by Pal, to enhances heat transfer between winding  and heat sink while providing sufficient electrical insulation between heat sink and windings.
As to claim 2/1, Kitazawa teaches the claimed limitation as discussed above except wherein each of the plurality of heat dissipation members  includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly.  
However Pal teaches wherein each of the plurality of heat dissipation members (200) includes a plurality of heat dissipation fins (204) each extending in a radial direction of the stator assembly (12) as shown in figures 6 and 7, for the advantageous benefit of improving endturn winding cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by using the plurality of heat dissipation members includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly, as taught by Pal, to improve endturn winding cooling.
As to claim 3/1, Kitazawa teaches the claimed limitation as discussed above except wherein a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction . 
However Pal teaches a first heat dissipation member (200) of the plurality of heat dissipation members includes a first heat dissipation fin (204), a second heat dissipation member (200) of the plurality of heat dissipation members includes a second heat dissipation fin (204), and the first heat dissipation fin (200) and the second heat dissipation fin (200) are oriented in an identical direction as shown in figures 6 and 7, for the advantageous benefit of improving endturn winding cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by using a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction, as taught by Pal, to improve endturn winding cooling.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) and Pal (Us PG Pub 2016/0149472) as applied in claim 1 above, and further in view of Sato et al. (JP2009131127).
As to claim 4/1, Kitazawa in view of Pal teaches the claimed limitation as discussed above except wherein a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape.  
Sato et al. teaches a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape, as taught by Sato et al., to improve cooling effect.
As to claim 5/1, Kitazawa in view of Pal teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  
However Sato et al. teaches wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor (6), on one end side in an axial direction as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction, as taught by Sato et al., to improve cooling effect.
As to claim 6/1, Kitazawa in view of  Pal teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member.  
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator assembly (6) to the at least one heat dissipation member (12) through the drive control which is attached to the stator assembly also as shown in figure 1, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Sato et al., to improve cooling effect.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) and Pal (Us PG Pub 2016/0149472) as applied in claim 1 above, and further in view of Tian et al. (8,395,289).
As to claim 7/1, Kitazawa in view of Pal teaches the claimed limitation as discussed above except further comprising a coupling member coupling the plurality of heat dissipation members to one another.  
However, Tian et al. teaches a coupling member (1461) coupling the plurality of heat dissipation members (146) to one another as shown in figures 3a, 3b, for the advantageous benefit of obtaining the desired heat radiating effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Tian et al., to obtaining the desired heat radiating effect.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746) in view of Kitazawa (JP2008178190) and Pal (Us PG Pub 2016/0149472).
As to independent claim 8, Kawakubo et al. teaches an air conditioner (300) comprising: an indoor unit (310); and an outdoor unit (320) connected to the indoor unit (310), wherein at least one of the indoor unit (310) or the outdoor unit (320) includes an electric motor (100) and the electric motor includes a rotor (20) as shown in figures 1 and 9
However Kawakubo et al. teaches the claimed limitation as discussed above except a plurality of heat dissipation members, and -4-Attorney Docket No. 129I_031_TN a stator assembly including a stator, a printed circuit and a resin fixing the plurality of heat dissipation members, and a plurality of heat dissipation members, wherein the stator and the printed circuit are united with the resin and each of the plurality of heat dissipation is engaged with the resin.  
Kitazawa teaches a plurality of heat dissipation members (25 and 26), and -4-Attorney Docket No. 129I_031_TN a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed circuit (33) and  a resin (3) fixing the plurality of heat dissipation members (25 and 26), and a plurality of heat dissipation members(25 and 26), wherein the stator (see figure 1) and the printed circuit (33) are united with the resin (3) as shown in figure 1, for the advantageous benefit of improving the heat radiation effect and efficiency of the motor.
Pal teaches heat dissipation (100) is engaged (inherent when the resin 28 encapsulates at least barb portion of the anchors 106, see paragraph [0027]) with the resin (28) as shown in figure 4, for the advantageous benefit of enhancing heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. by using a plurality of heat dissipation members, and -4-Attorney Docket No. 129I_031_TN a stator assembly including a stator, a printed circuit and a resin fixing the plurality of heat dissipation members, and a plurality of heat dissipation members, wherein the stator and the printed circuit are united with the resin and each of the plurality of heat dissipation is engaged with the resin, as taught by Kitazawa and Pal, to improve the heat radiation effect and efficiency of the motor and enhance heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
Claim(s) 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) in view of Pal (US PG Pub 2016/0149472) and Yamazaki (JP2001186706).
As to independent claim 9, Kitazawa teaches a method for producing an electric motor including a rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power), a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed circuit (33) and a resin (3), and a plurality of heat dissipation members (25 and 26) to release heat of the stator assembly (see annotated figure 1), the method comprising: fabricating the rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power); fabricating the stator assembly (see annotated figure 1); uniting the printed circuit (33) and the stator (see figure 1) with the resin (3); inserting the rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power) inside the stator assembly (see annotated figure 1); molding the plurality of heat dissipation members (25 and 26); and fixing the plurality of heat dissipation members (25 and 26) to the resin (3) of the stator assembly (see annotated figure 1) as shown in figure 1.
However, Kitazawa teaches the claimed limitation as discussed above except molding dissipation members using extrusion molding and fixing each of the plurality of heat dissipation is engaged with the resin.
Pal teaches molding dissipation members (100) using extrusion molding (paragraph [0025]) and fixing the heat dissipation (100) is engaged (inherent when the resin 28 encapsulates at least barb portion of the anchors 106, see paragraph [0027]) with the resin (28) as shown in figure 4, for the advantageous benefit of enhancing heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by molding dissipation members using extrusion molding and fixing each of the plurality of heat dissipation is engaged with the resin, as taught by Pal, to enhance heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
As to claim 16/9, Kitazawa in view of Pal teaches the claimed limitation as discussed above except wherein each of the plurality of heat dissipation members  includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly.  
However Pal teaches wherein each of the plurality of heat dissipation members (200) includes a plurality of heat dissipation fins (204) each extending in a radial direction of the stator assembly (12) as shown in figures 6 and 7, for the advantageous benefit of enhancing heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using the plurality of heat dissipation members includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly, as taught by Pal, to enhance heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
As to claim 17/9, Kitazawa in view of Pal teaches the claimed limitation as discussed above except wherein a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction . 
However, Pal teaches a first heat dissipation member (200) of the plurality of heat dissipation members includes a first heat dissipation fin (204), a second heat dissipation member (200) of the plurality of heat dissipation members includes a second heat dissipation fin (204), and the first heat dissipation fin (200) and the second heat dissipation fin (200) are oriented in an identical direction as shown in figures 6 and 7, for the advantageous benefit of enhancing heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction, as taught by Pal, to enhance heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Pal (Us PG Pub 2016/0149472) as applied in claim 8 above, and further in view of Yoshida et al. (US PG Pub 2009/0179510).
As to claim 10/8, Kawakubo et al. in view of Kitazawa and Pal teaches the claimed limitation as discussed above except wherein, in the electric motor, each of the plurality of heat dissipation members includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly.  
Yoshida et al. teaches wherein, in the electric motor, each of the plurality of heat dissipation members (17) includes a plurality of heat dissipation fins (see figure 2) each extending in a radial direction of the stator assembly as shown in figure 1, 2 and 4, for the advantageous benefit providing a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Pal by using the electric motor, each of the plurality of heat dissipation members includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly, as taught by Yoshida et al., to provide a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
As to claim 11/8, Kawakubo et al. in view of Kitazawa and Pal teaches the claimed limitation as discussed above except wherein, in the electric motor, a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin, a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction.  
Yoshida et al. teaches wherein, in the electric motor, a first heat dissipation member (17) of the plurality of heat dissipation members includes a first heat dissipation fin (see figure 2), a second heat dissipation member (17) of the plurality of heat dissipation members includes a second heat dissipation fin (see figure 2), and the first heat dissipation fin (see figure 4) and the second heat dissipation fin (see figure 4) are oriented in an identical direction as shown in figures 1, 2 and 4, for the advantageous benefit providing a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Pal by using the electric motor, a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin, a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction, as taught by Yoshida et al., to provide a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Pal (Us PG Pub 2016/0149472) as applied in claim 8 above, and further in view of Yoshida et al. (US PG Pub 2009/0179510) and Yamazaki et al. (JP2010093962).
 As to claim 12/8, Kawakubo et al. in view of Kitazawa and Pal teaches the claimed limitation as discussed above except wherein, in the electric motor, a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape.  
Yoshida et al. teaches wherein a planar shape of each of the plurality of heat dissipation members (17) as shown in figure 4, as shown in figures 1, 2 and 4, for the advantageous benefit providing a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
Yamazaki et al. teaches wherein, in the electric motor, a planar shape of an heat dissipation members is a rectangle, a trapezoid, or a fan shape as shown in figures 1 and 2, for the advantageous benefit of providing a highly accurate overheat protection function.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Pal by using the electric motor, a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape, as taught by Yoshida et al. and Yamazaki et al., to provide a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan and a highly accurate overheat protection function.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Pal (Us PG Pub 2016/0149472) as applied in claim 8 above, and further in view of Sato et al. (JP2009131127).
As to claim13/8, Kawakubo et al. in view of Kitazawa and Pal teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  
However Sato et al. teaches wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor (6), on one end side in an axial direction as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Pal by using the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction, as taught by Sato et al., to improve cooling effect.
As to claim 14/8, Kawakubo et al. in view of Kitazawa and Pal teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member.  
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator assembly (6) to the at least one heat dissipation member (12) through the drive control which is attached to the stator assembly also as shown in figure 1, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Sato et al., to improve cooling effect.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Pal (Us PG Pub 2016/0149472) as applied in claim 8 above, and further in view of Tian et al. (8,395,289).
As to claim15/8, Kawakubo et al. in view of Kitazawa and Pal teaches the claimed limitation as discussed above except further comprising a coupling member coupling the plurality of heat dissipation members to one another.  
However Tian et al. teaches a coupling member (1461) coupling the plurality of heat dissipation members  (146) to one another as shown in figures 3a, 3b, for the advantageous benefit of obtaining the desired heat radiating effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190), Pal (US PG Pub 2016/0149472) and Pal (Us PG Pub 2016/0149472) as applied in claim 9 above, and further in view of Sato et al. (JP2009131127).
As to claim 18/9, Kitazawa in view of Pal teaches the claimed limitation as discussed above except wherein a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape.  
Sato et al. teaches a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal and Yamazaki by using a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape, as taught by Sato et al., to improve cooling effect.
As to claim 19/9, Kitazawa in view of Pal teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  
However Sato et al. teaches wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor (6), on one end side in an axial direction as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction, as taught by Sato et al., to improve cooling effect.
As to claim 20/9, Kitazawa in view of Pal teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member.  
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator assembly (6) to the at least one heat dissipation member (12) through the drive control which is attached to the stator assembly also as shown in figure 1, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Sato et al., to improve cooling effect.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746) in view of Kitazawa (JP2008178190) and Sasaki (US PG Pub 2012/0091573).
As to independent claim 8, Kawakubo et al. teaches an air conditioner (300) comprising: an indoor unit (310); and an outdoor unit (320) connected to the indoor unit (310), wherein at least one of the indoor unit (310) or the outdoor unit (320) includes an electric motor (100) and the electric motor includes a rotor (20) as shown in figures 1 and 9
However Kawakubo et al. teaches the claimed limitation as discussed above except a plurality of heat dissipation members, and -4-Attorney Docket No. 129I_031_TN a stator assembly including a stator, a printed circuit and a resin fixing the plurality of heat dissipation members, and a plurality of heat dissipation members, wherein the stator and the printed circuit are united with the resin and each of the plurality of heat dissipation is engaged with the resin.  
Kitazawa teaches a plurality of heat dissipation members (25 and 26), and -4-Attorney Docket No. 129I_031_TN a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed circuit (33) and  a resin (3) fixing the plurality of heat dissipation members (25 and 26), and a plurality of heat dissipation members(25 and 26), wherein the stator (see figure 1) and the printed circuit (33) are united with the resin (3) as shown in figure 1, for the advantageous benefit of improving the heat radiation effect and efficiency of the motor.
Sasaki teaches heat dissipation (16) is engaged (see annotation figure 4) with the resin (8) as shown in figure 4, for the advantageous benefit of securing the creepage distance and clearance (insulation distance) and makes sure the bonding of the transfer molding resin and the heat dissipating fin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. by using a plurality of heat dissipation members, and -4-Attorney Docket No. 129I_031_TN a stator assembly including a stator, a printed circuit and a resin fixing the plurality of heat dissipation members, and a plurality of heat dissipation members, wherein the stator and the printed circuit are united with the resin and each of the plurality of heat dissipation is engaged with the resin, as taught by Kitazawa and Sasaki, to improving the heat radiation effect and efficiency of the motor and secure the creepage distance and clearance (insulation distance) and makes sure the bonding of the transfer molding resin and the heat dissipating fin.
Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) in view of Pal (US PG Pub 2016/0149472) and Sasaki (US PG Pub 2012/0091573)..
As to independent claim 9, Kitazawa teaches a method for producing an electric motor including a rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power), a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed circuit (33) and a resin (3), and a plurality of heat dissipation members (25 and 26) to release heat of the stator assembly (see annotated figure 1), the method comprising: fabricating the rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power); fabricating the stator assembly (see annotated figure 1); uniting the printed circuit (33) and the stator (see figure 1) with the resin (3); inserting the rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power) inside the stator assembly (see annotated figure 1); molding the plurality of heat dissipation members (25 and 26); and fixing the plurality of heat dissipation members (25 and 26) to the resin (3) of the stator assembly (see annotated figure 1) as shown in figure 1.
However, Kitazawa teaches the claimed limitation as discussed above except molding dissipation members using extrusion molding and fixing each of the plurality of heat dissipation is engaged with the resin.
Pal teaches molding dissipation members (100) using extrusion molding (paragraph [0025]) as shown in figure 4, for the advantageous benefit of enhancing heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings.
Sasaki teaches fixing the heat dissipation (16) is engaged (see annotated figure 4) ) with the resin (8) as shown in figure 4, for the advantageous benefit of securing the creepage distance and clearance (insulation distance) and makes sure the bonding of the transfer molding resin and the heat dissipating fin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by molding dissipation members using extrusion molding and fixing each of the plurality of heat dissipation is engaged with the resin, as taught by Pal and Sasaki, to enhance heat transfer between winding and heat sink  while providing sufficient electrical insulation between heat sink and windings and secure the creepage distance and clearance (insulation distance) and makes sure the bonding of the transfer molding resin and the heat dissipating fin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        August 18, 2022